DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal in parallel with a first one of the second of serially-coupled adjustor cells”, which renders the claim indefinite. It unclear whether “wherein a first one of the 
Claims 2-8 are rejected based on the dependency from claim 1. 

Similarly, Claim 9 recites “wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal in parallel with a first one of the second of serially-coupled adjustor cells”, which renders the claim indefinite. It unclear whether “wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal in parallel with a first one of the second of serially-coupled adjustor cells” refers to “wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal, and the first one of the first plurality of serially-coupled adjustor cells is (coupled) in parallel with a first one of the second of serially-coupled adjustor cells”, “wherein a first one of the first plurality of serially-coupled adjustor cells is configured to receive the signal and the signal is (coupled) in parallel with a first one of the second of serially-coupled adjustor cells”, or something else. It’s unclear which two elements are coupled in parallel.
Claims 10-16 are rejected based on the dependency from claim 9. 

Claims 18-20 are rejected based on the dependency from claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum (US 5,757,218) in view of Vandepas. (US 2013/0249611).
Regarding claim 9 (as best understood), Blum discloses a duty cycle adjustment circuit [e.g. fig. 1], comprising: an adjustment circuit [e.g. fig. 1], comprising a duty cycle adjuster [e.g. 102/114], wherein the duty cycle adjustor is configured to receive a clock signal [e.g. 122] and to 
However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first serially-coupled subset [e.g. the most left column having coarse adjust cells and/or other columns; or rows of coarse elements (Cr[n]-Cr[0]). Many combinations ] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. 301 (and/or more columns) and 109. Many combinations] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein a first one [e.g. the most left/second/third column; or the top first/second row of coarse elements (Cr[n]-Cr[0])]. Many combinations] of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal in parallel with a first one [e.g. 301 and one of fine element columns; or the bottom coarse 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Blum in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claim 17.
Regarding claim 10 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a coarse adjustment control logic [e.g. 302/304 (after modification) fig. 3 of Blum] configured to control a coarse adjustment of the clock signal via any of the plurality of adjustor cells.

Regarding claim 11 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising fine control logic [e.g. 302/306 (after modification) fig. 3 of Blum] configured to control a fine adjustment of the clock signal via the second subset of the plurality of adjustor cells.

Regarding claim 12 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a duty cycle detection circuit [e.g. 104 fig. 1 Blum] configured to detect a duty cycle error of the duty cycle adjusted clock signal, wherein a coarse adjustment and fine adjustment are based on the duty cycle error.


Regarding claim 17 (as best understood), Blum discloses a method [e.g. fig. 1], comprising: receiving a clock signal [e.g. 122] at duty cycle adjustor [e.g. 102/114]; and contemporaneously: applying a coarse adjustment [e.g. 308 fig. 3] to the duty cycle of the clock signal; configured to contemporaneously apply both the coarse adjustment and a fine adjustment [e.g. 310 fig. 3] to the duty cycle of the clock signal, wherein applying the fine adjustment of the duty cycle of the clock signal. Blum does not disclose a plurality of adjustor cells, wherein each of a first subset of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second subset of the plurality of adjustment cells non-overlapping with the first subset, wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells. 
However, Vandepas discloses a plurality of adjustor cells [see fig. 3]; wherein each of a serially-coupled first subset [e.g. the most left column having coarse adjust cells and/or other columns ] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. 301 and 109] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment, wherein the first subset of the plurality of adjustor cells is coupled to the clock signal in parallel with the second subset of the plurality of adjustor cells, such that the 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Blum in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a 
Regarding claim 19 (as best understood), the combination discussed above discloses the method of claim 17, wherein providing the fine adjustment of the duty cycle of the clock signal contemporaneous with the coarse adjustment [see at least fig. 3 of Vandepas].

Claims 1-7, 9-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611).
Regarding claim 1 (as best understood), Wu discloses an apparatus, comprising: a duty cycle adjustment circuit [e.g. fig. 1] configured to receive a signal [e.g. the input signal of 12], wherein, during a coarse adjustment selection operation [see at least coarse tuning circuit 12 and fig. 2], the duty cycle adjustment circuit is configured to elect a coarse adjustment value to adjust a duty cycle of the signal by a first adjustment amount, wherein, after selection of the course adjustment value and during a fine adjustment selection operation [see at least fine tuning circuit 14 and fig. 2], the duty cycle adjustment circuit is further configured to select a fine adjustment value to additionally adjust the duty cycle of the signal a second adjustment amount to provide a duty cycle adjusted signal. Wu does not disclose a first plurality of serially-coupled adjustor cells each configured to contemporaneously apply at least a portion of a fine adjustment amount and at least a portion of a coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value, respectively, and a second plurality of serially-coupled adjustor cells each configured to selectively apply only a portion of the coarse adjustment amount, 
 However, Vandepas discloses a delay circuit (see fig. 3) comprises: a first plurality of serially-coupled adjustor cells [e.g. 301 (and/or more columns) and 109. Many combinations). Many combinations] each configured to contemporaneously [interpreted as co-existing according to applicant’s most recent arguments filed on 07/02/2021] apply at least a portion of the fine adjustment amount and at least a portion of the coarse adjustment amount to the signal based on the fine adjustment value and the coarse adjustment value, respectively, wherein the duty cycle adjustment circuit further comprises a second plurality of serially-coupled adjustor cells [e.g. the most left column having coarse adjust cells and/or other columns; or rows of coarse elements (Cr[n]-Cr[0]]. Many combinations] each configured to selectively apply only a portion of the coarse adjustment amount to the signal based on the coarse adjustment value, wherein a first one [e.g. 301 and one of fine element columns; or the bottom coarse element (Cr[n]-Cr[0]) row and the bottom fine element (Fn[n]-Fn[0]) row. Many combinations] of the first plurality of serially-coupled adjustor cells is configured to receive the signal in parallel with a first one [e.g. the most left/second/third column; or the top first/second row of coarse elements (Cr[n]-Cr[0])]. Many combinations] of the second of serially-coupled adjustor cells
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay circuit [see fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claim 17.


Regarding claim 3 (as best understood), the combination discussed above discloses the apparatus of claim 2, wherein the coarse oscillation condition is satisfied when coarse adjustments produce an overshoot condition followed by an undershoot condition a threshold number of times [see at least re-trimming fig. 4 Wu].

Regarding claim 4 (as best understood), the combination discussed above discloses the apparatus of claim 1, wherein the duty cycle adjustment circuit is configured to adjust the rise time of the signal or the fall time of the signal [see at least 5B, 5C Wu, and fig. 3 of Vandepas].

Regarding claim 5 (as best understood), the combination discussed above discloses the apparatus of claim 1, wherein the adjustor cell includes an inverter [see at least fig. 3 of Vandepas].

Regarding claim 6 (as best understood), the combination discussed above discloses the apparatus of claim 1, further comprising coarse adjustment logic [e.g. the circuit controlling the Cr of the first plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] coupled to each of 

Regarding claim 7 (as best understood), the combination discussed above discloses the apparatus of claim 6, further comprising fine adjustment logic [e.g. the circuit controlling the Fn of the second plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] coupled the plurality of serially-coupled adjustor cells and configured to control the fine adjustment value.

Regarding claim 9 (as best understood), Wu discloses a duty cycle adjustment circuit [figs. 1-2], comprising: an adjustment circuit [e.g. 1], comprising a duty cycle adjuster [e.g. 1], wherein the duty cycle adjustor is configured to receive a clock signal [e.g. the input signal of 12] and to adjust a duty cycle of the clock signal using the plurality of adjustor cells to provide a duty cycle adjusted clock signal [e.g. 28], wherein the adjustment circuit is further configured to contemporaneously [interpreted as co-existing according to applicant’s most recent arguments filed on 07/02/2021] apply both a respective fine adjustment [see at least coarse tuning circuit 14 and fig. 2] to the duty cycle of the clock signal and a respective coarse adjustment [see at least coarse tuning circuit 12 and fig. 2] to the duty cycle of the clock signal. Wu does not disclose a plurality of adjustor cells, wherein each of a first serially-coupled subset of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset of the plurality of adjustment cells non-overlapping with the first serially-coupled subset, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal in parallel with a first one of the second serially-coupled subset of the plurality of adjustor cells. 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also the rejection of claims 1.
Regarding claim 10 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a coarse adjustment control logic [e.g. the circuit controlling the Cr of the first plurality of serially-coupled adjustor cells, fig. 3 of 

Regarding claim 11 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising fine control logic [e.g. the circuit controlling the Fn of the second plurality of serially-coupled adjustor cells, fig. 3 of Vandepas] configured to control a fine adjustment of the clock signal via the second subset of the plurality of adjustor cells.

Regarding claim 12 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising a duty cycle detection circuit [e.g. 16 Wu] configured to detect a duty cycle error of the duty cycle adjusted clock signal, wherein a coarse adjustment and fine adjustment are based on the duty cycle error.

Regarding claim 13 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, further comprising recovery control logic [e.g. 16/18 Wu] configured to enable sequential selection of coarse and fine adjustment values to apply to the clock signal by the duty cycle adjustor during a duty cycle adjustment selection operation.

Regarding claim 14 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein, during the duty cycle adjustment selection operation the duty cycle adjuster is configured to change a selected coarse adjustment value applied to the duty cycle of the clock signal until changes to the selected coarse adjustment 

Regarding claim 15 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein the plurality of adjuster cells each comprise an inverter [see fig. 3 of Vandepas].
Regarding claim 17 (as best understood), Wu discloses a method [e.g. figs. 1-2], comprising: receiving a clock signal at duty cycle adjustor; and contemporaneously [interpreted as co-existing according to applicant’s most recent arguments filed on 07/02/2021]: applying a coarse adjustment to the duty cycle of the clock signal based on a respective coarse adjustment value; and applying the fine adjustment of the duty cycle of the clock signal based on the respective fine adjustment value using at least the adjustor cell of the plurality of adjustor cells of the duty cycle adjustor.
Wu does not disclose an adjustor cell selected from a first serially-coupled subset of less than all of a plurality of adjustor cells of the duty cycle adjustor that are each configured to contemporaneously apply both a portion of the coarse adjustment and a portion of a fine adjustment to the duty cycle of the clock signal based on a respective fine adjustment value, wherein a second serially-coupled subset of the plurality of adjustor cells non-overlapping with the first subset are each only configured to apply the coarse adjustment, wherein a first one of the first serially-coupled subset of the plurality of adjustor cells is configured to receive the clock signal in parallel with a first one of the second serially-coupled subset of the plurality of adjustor cells. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu in accordance with the teaching of Vandepas regarding delay elements [see delay elements fig. 3] in order to provide a wider range of fine control code to compensate for temperature changes and/or other form of process variations without resulting in larger size [paragraphs 0004-0005]. See also at least the rejections of claim 1 and 9.
Regarding claim 18 (as best understood), the combination discussed above discloses the method of claim 17, further comprising, during a duty cycle adjustment selection operation, selecting the respective fine adjustment value to apply to the clock signal to perform the fine adjustment of the duty cycle of the clock signal after completion of selection of the respective coarse adjustment value to apply to the clock signal to perform the coarse adjustment of the duty cycle of the clock signal [see at least fig. 2 of Wu].



Regarding claim 20 (as best understood), the combination discussed above discloses the method of claim 17, further comprising, during a duty cycle adjustment selection operation, ceasing changes to the respective coarse adjustment value in response to detection of an overshoot condition followed by an undershoot condition a threshold number of times [see at least fig. 2 of Wu].

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611) and Lin (US 6,940,328).
Regarding claim 8 (as best understood), the combination discussed above discloses the apparatus of claim 1. The combination does not disclose to use a buffer to receive a signal and to delay the signal to provide an output signal. However, it is known to use a buffer to receive a signal and to delay the signal to provide an output signal. For example, Lin, in the same filed of endeavor, discloses further comprising: a signal generator [310 fig. 3] coupled to the duty cycle adjustment circuit and configured to receive an external signal [CLK fig. 3], the signal generator further configured to delay the external signal to provide the signal to the duty cycle adjustment circuit. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu and Vandepas in accordance .

 Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 8,933,738, also see provisional application) in view of Vandepas. (US 2013/0249611) and Yasuda et al. (US 2009/0108896).

Regarding claim 16 (as best understood), the combination discussed above discloses the duty cycle adjustment circuit of claim 9, wherein an adjustor cell of the second subset of the plurality of adjuster cells comprises a first transistor having a first size for providing a coarse adjustment and except a second transistor [see transistor in 303 Vandepas] having a second size for providing a fine adjustment. However, it’s well-known to utilize the transistor size to provide different delay. For example, Yasuda discloses to utilize the transistor size to provide different delay [e.g. para. 0041]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Wu and Vandepas in accordance with the teaching of Yasuda regarding an adjustment of delay time for the purpose of utilizing a different size of a transistor to adjust the delay [e.g. para. 0041].

Response to Arguments
The amendments filed on 07/02/2021 have been addressed in the above rejection sections discussed above.
Regarding rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant arguments on pages 7-8 
In addition, Application argues that “In addition, as a matter of basic transistor circuit operation, Applicant respectfully submits that if, for example, the transistors 602 and 604 were both enabled via the COARSEP and FINEP signals, respectively, the two transistors 602 and 604 would necessarily adjust a drive strength of the adjuster cell 650 simultaneously. It is unclear how the Office is interpreting operation of the circuitry of the adjuster cell 650 to explain any other type of operation.”  
The adjuster cell 650 may simultaneously receive COARSEP, COARSEN, FINEP, and FINEN signals, but none of the description for figures 2-4/5, which are at higher level (e.g. 228, 224, 232 in fig. 2) in the system than the individual cell 650, disclose or suggest to simultaneously apply the coarse and fine adjustment. In addition, none of the description for figures 2-4/5, which are at higher level (e.g. 228, 224, 232 in fig. 2) in the system than the individual cell 650, disclose or suggest has the ability to switch between sequential selection and simultaneous selection.
. It doesn’t necessary mean the top level control circuitry (e.g. 228, 224, 232 in fig. 2) in the system support the features, even the lower level embodiment (i.e. 650 fig. 6B) has the ability.
 In addition, Applicant argues that claims 1, 9 and 17 have been amended to clear the issues. However, the amended claims have not cured the issues. It’s unclear which two elements 
Further, Applicant's arguments have been fully considered but they are not persuasive. 
Regarding claim 9, Applicant argues on page 14 Vandepas does not disclose or suggest "each of a first serially-coupled subset of the plurality of adjustor cells is configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset of the plurality of adjustment cells non-overlapping with the first serially-coupled subset is configured to contemporaneously apply both a respective fine adjustment to the duty cycle of the clock signal and the respective coarse adjustment to the duty cycle of the clock signal," because “In Vandepas, the ring oscillator and the find control code 109 are not a single adjuster cell, but rather independent components each configured to independently adjust the clock signal.” However, applicant does not clearly define a single adjuster cell in the original specification. Vandepas and/or the combination discussed in the 103 rejection section discloses a plurality of adjustor cells [see fig. 3]; wherein each of a first serially-coupled subset [e.g. the most left column having coarse adjust cells and/or other columns; or rows of coarse elements (Cr[n]-Cr[0]). Many combinations ] of the plurality of adjustor cells are each configured to apply only a respective coarse adjustment to the duty cycle of the clock signal and each of a second serially-coupled subset [e.g. 301 (and/or more columns) and 109. Many combinations]. Many combinations] of the plurality of adjustment cells non-overlapping with the first subset is further configured to contemporaneously apply both a respective fine adjustment and the respective coarse adjustment. Accordingly, the combination discussed under 35 U.S.C. 103 rejection section discloses claim 9. It’s advised to elaborate the detailed structure of the cells.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842